                     Case 5:12-cr-00426-BLF Document 14 Filed 07/20/21 Page 1 of 1




                                       UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA


                                               CRIMINAL MINUTES

 Date: July 20, 2021                      Time: 9:00 – 9:11             Judge: BETH LABSON FREEMAN
                                          Total Time: 11 Minutes
 Case No.: 5:11-cr-00683-BLF-1 Case Name: UNITED STATES v. Doyon
 and related case   5:12-cr-00426-BLF-1


Attorney for Plaintiff: Susan Knight
Attorney for Defendant: Jay Rorty

      Deputy Clerk: Tiffany Salinas-Harwell                   Reported by: Lee-Anne Shortridge
      Interpreter: N/A                                        Probation Officer: N/A


                                                   PROCEEDINGS


STATUS CONFERENCE

Status Conference held.

CASE CONTINUED TO: October 12, 2021 at 9:00 a.m. for Further Status Conference.


EXCLUDABLE DELAY
Category: Effective Preparation of Counsel
Begins: 7/20/2021
Ends: 10/12/2021


///


P/NP: Present, Not Present
C/NC: Custody, Not in Custody                                                                    Courtroom Deputy
I: Interpreter
                                                                                                 Original E-Filed
